DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 32-33, 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “active screening methods”.  This could mean several things. For examination purposes this will be interpreted as having an lcd structure which is an active lcd such as one requiring an active thin film transistor at each pixel or segment to actuate change.  If this is a correct interpretation, the applicant is requested to confirm as such.  If the applicant means something else by the terminology “active screening methods” the applicant is requested to clarify the meaning and point out the relevant portion of the specification which supports such interpretation.
Claim 33 recites “passive screening methods”.  For examination purposes this will be interpreted as having an lcd structure which is passive lcd such as one uses a grid of crossing (usually vertical and horizontal) wires to display an image on the screen. Each pixel or segment is controlled by an intersection of two wires in the grid.  If this is a correct interpretation, the applicant is requested to confirm as such.  If the applicant means something else by the terminology “passive screening methods” the applicant is requested to clarify the meaning and point out the relevant portion of the specification which supports such interpretation.
Claim 39 depends from claim 31. Claim 31 recites a monodispersed morphology. It is not clear in claim 39 how a monodispersed morphology may comprise different droplet morphologies.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-33, 36-37, 39-40, 49-50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Publication No. 20130083090) in view of Clikeman (EP 0769544A1).  Yamauchi teaches a PDLC (paragraphs 47-49) projection screen (fig. 1) comprising at least two transparent polymer supports 20, 21; at least one layer of liquid crystal dispersions 263 located between said at least two transparent polymer supports 24, 25 electrical components 420 to control the behavior of said PDLC projection screen.  While the liquid crystal portions appear to be characterized by a monodispersed morphology in Yamauchi (see figures 3a and 3B), the following is presented to expedite prosecution. Clikeman teaches liquid crystal portions characterized by a monodispersed morphology (see abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Clikeman for the purpose of improved electro optical performance.
Regarding claim 32, paragraph 94 teaches that TFTs are used to switch the lcd elements of screen 200A in figure 7 and it is therefore an active device.   Regarding claim 33, paragraphs 42-52 describe driving the screen 200 of figure 2 where the lcd is controlled by voltage at a pair of electrodes and is a passive lcd.  Regarding claim 36, paragraph 45 teaches that the substrates can be made of polyethylene terephthalate which is a flexible material. Regarding claim 37, paragraph 45 teaches that the substrates are preferably a rigid glass material.  Regarding claim 39, while it is not clear how the droplets may be both monodisperse and have different morphologies, the examiner will interpret this to mean minor variations due to manufacturing tolerances. As such, the manufacturing in Clikeman may .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Publication No. 20130083090) in view of in view of Clikeman (EP 0769544A1) and further in view of Popovich (U.S. Publication No. 2010/0202725).  Yamauchi in view of Clikeman teaches the salient features of the claimed invention except for the type of droplets.  Popovich teaches, in paragraph 18 for example, that it was known to use droplets such as microdroplets in a PDLC projection screen.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Popovich for the purpose of using readily available manufacturing techniques.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Publication No. 20130083090) in view of in view of Clikeman (EP 0769544A1).  Yamauchi in view of Clikeman teaches a PDLC (paragraphs 47-49) projection screen (fig. 1) comprising at least two transparent polymer supports 20, 21; at least one layer of liquid crystal dispersions 261 located between said at least two transparent metalized polymer supports 24, 25 electrical components 420 to control the behavior of said PDLC projection screen.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a thickness of 10-100 microns for the purpose of utilizing an optimum range.  The applicant should note In re Aller, 105 USPQ 233.
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Publication No. 20130083090) in view of in view of Clikeman (EP 0769544A1) and further in view of Satoh (U.S. Publication No. 20120140147).  Yamauchi in view of Clikeman teaches the salient features of the claimed invention except for a sensor.  Satoh teaches that it was known to connect the PDLC screen to a sensor, 58, 59 such as a light sensor or location sensor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Satoh for the purpose of alignment.

Response to Arguments
Applicant's arguments filed August 25, 2021 have been considered. 
The amendments to the drawings are approved.  
The rejections under 35 USC 112 from the office action of February 25, 2021 have been overcome.  New rejections under 35 USC 112 exist in the current office action.
The applicant’s arguments of the rejections as being anticipated by Yamauchi under 35 USC 102 are moot since the claims are no longer rejected under 35 USC 102. The argument presented traversing the rejections under 35 USC 102 is that the references did not teach a monodisperse morphology.  While it is the examiner’s position that the figures of Yamauchi would at least suggest a monodisperse morphology to one of ordinary skill in the art, a new grounds of rejection including newly cited reference to Clikeman has been presented under 35 USC 103.
The applicant’s arguments of the rejections as being anticipated by O’Keefe under 35 USC 102 are moot since the claims are no longer rejected by O’Keefe.

Regarding the arguments against the rejections under 35 USC 103 as being obvious over O’Keefe are moot since the claims are no longer rejected by O’Keefe.
	The applicant has requested rejoinder of the non-elected claims based on the premise that the non-elected method steps incorporate all the limitations of the apparatus.  The examiner will reconsider rejoinder when all of the elected claims are in condition folowance.	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852